Office of Chief Counsel
Internal Revenue Service

Memorandum
Number: AM2016-003
Release Date: 8/12/2016

CC:TEGE:EB:EC:JBRichards
POSTU-101119-16
UILC:

457A.00-00

date:

August 03, 2016

to:

Third Party Communication: None
Date of Communication: Not Applicable

Mark Hulse
Area Counsel
Tax Exempt & Government Entities
Division Counsel, CC:TEGEDC:NELI
([Office Name])

from:

Deputy Division Counsel/Deputy Associate Chief Counsel (Employee Benefits)
(Tax Exempt & Government Entities)

subject:

Request for advice regarding change in accounting method by a section 457A
nonqualified entity
This Chief Counsel Advice responds to your request for assistance. This advice may
not be used or cited as precedent.
ISSUE
May a service provider making an overall accounting method change under
section 446(e) of the Code -- from the cash receipts and disbursements method of
accounting to an accrual method of accounting -- include in its adjustment under
section 481(a) (“section 481(a) adjustment”) vested deferred compensation under a
plan of a nonqualified entity that would have been includible under section 457A had
the services not been performed before January 1, 2009, resulting in some of the
vested deferred compensation being included in income later than the service
provider’s last taxable year beginning before 2018?
CONCLUSION
To the extent the section 481(a) adjustment relates to vested deferred
compensation that is attributable to services performed before January 1, 2009,
under a plan of a nonqualified entity, the service provider may not take the

POSTU-101119-16

2

adjustment into account later than the service provider’s last taxable year beginning
before 2018.
FACTS (FOR ILLUSTRATION PURPOSES)
To illustrate the application of section 457A, assume the following facts. Service
Recipient is a foreign corporation and a nonqualified entity described under section
457A(b). Service Provider is treated as a partnership for U.S. income tax purposes.
Service Provider has continually provided services to Service Recipient since 2005.
Service Provider elected each year to defer a portion of its annual compensation for
services to Service Recipient under a nonqualified deferred compensation plan of
Service Recipient. Service Provider elected to defer compensation for services
performed before January 1, 2009 until December 31, 2017. Service Provider’s deferral
of compensation was not subject to a substantial risk of forfeiture (as defined under
section 457A(d)(1)), complied with the requirements of section 409A, and was not
otherwise includible in Service Provider’s income before the change in accounting
method.
For all taxable years before 2016, Service Provider used the overall cash
receipts and disbursements method of accounting for U.S. Federal income tax
purposes, with the calendar year as its taxable year. Service Provider filed a Form
3115, Application for Change in Accounting Method, requesting permission to change
its overall method of accounting to an accrual method of accounting for the taxable year
beginning January 1, 2016. Service Provider’s change in accounting method resulted in
a positive section 481(a) adjustment.
You ask whether Service Provider may take the section 481(a) adjustment into
account over a four-year adjustment period under section 481(c), beginning on January
1, 2016 and ending on December 31, 2019, even though a portion of the adjustment
relates to deferred compensation attributable to services performed before January 1,
2009.
LAW AND ANALYSIS
Section 457A(a) provides that any compensation that is deferred under a
nonqualified deferred compensation plan of a nonqualified entity is includible in the
service provider’s gross income when there is no substantial risk of forfeiture of the
rights to the compensation.
Section 457A(b) defines the term “nonqualified entity” as (1) any foreign
corporation unless substantially all of its income is (A) effectively connected with the
conduct of a trade or business in the United States, or (B) subject to a comprehensive
foreign income tax; and (2) any partnership unless substantially all of its income is
allocated to persons other than (A) foreign persons with respect to whom such income

POSTU-101119-16

3

is not subject to a comprehensive foreign income tax, and (B) organizations which are
exempt from tax under the Code.
Section 457A(d)(3)(A) defines the term “nonqualified deferred compensation plan”
as generally having the meaning provided under section 409A(d). Section 409A(d)
provides that the term “nonqualified deferred compensation plan” means any plan that
provides for the deferral of compensation.
Section 457A was added to the Code by section 801(a) of the Tax Extenders and
Alternative Minimum Tax Relief Act of 2008, Pub. L. No. 110-343 (Div. C), 122 Stat.
3929 (2008) (TEAMTRA). Section 801(d)(1) of TEAMTRA provides that “the
amendments made by this section shall apply to the amounts deferred which are
attributable to services performed after December 31, 2008.” Section 801(d)(2)
provides a transition rule under which “any amount deferred to which the amendments
made by this section do not apply solely by reason of the fact that the amount is
attributable to services performed before January 1, 2009 [(pre-2009 deferred
compensation)] shall be includible in gross income in the later of – (A) the last taxable
year beginning before 2018, or (B) the taxable year in which there is no substantial risk
of forfeiture of the rights to such compensation … .” Your inquiry relates to deferred
compensation (as described in section 457A) as of January 1, 2009, that was not
subject to a substantial risk of forfeiture as of January 1, 2009. Therefore, the sole
reason that these amounts were not includible in income under section 457A is that the
amounts were attributable to services performed before January 1, 2009. As a result,
these amounts must be included in taxable income no later than the last taxable year
beginning before 2018.
Section 1.409A-1(f) provides that a service provider is a person who accounts for
gross income from the performance of services on the cash method of accounting.
Based on this, we understand that some taxpayers have argued that the amount
deferred is no longer subject to section 457A in 2017, and therefore, the amount is not
subject to the income inclusion requirements of section 801(d)(2) of TEAMTRA.
This argument fails for two reasons. First, amounts deferred may be subject to
section 457A even if Service Provider is a taxpayer using an accrual method of
accounting. As Notice 2009-8, Q/A-5 (2009-4 I.R.B. 347) provides, “A service provider
may be subject to section 457A regardless of whether such person accounts for gross
income from the performance of services under the cash receipts and disbursements
method of accounting or under [an] accrual method of accounting.” A Joint Committee
on Taxation report explains that for purposes of section 457A, “[t]he term service
provider has the same meaning as under the regulations under section 409A except
that whether a person is a service provider is determined without regard to the person’s
method of accounting.” JCX-75-08 (Sept. 25, 2008).
In addition, the requirement to include these amounts in income in accordance with
section 801(d)(2) of TEAMTRA does not require that the amounts be subject to section
457A at the time of the income inclusion. Rather, that special income inclusion rule
applies if, as of the later of (1) January 1, 2009 (the effective date of the addition of

POSTU-101119-16

4

section 457A of the Code), or (2) the date the deferred amounts were no longer subject
to a substantial risk of forfeiture, the sole reason that the amounts were not includible in
income under section 457A was due to application of the grandfathering provision of
section 803(d)(1) of TEAMTRA (meaning that the amounts were attributable to services
performed before January 1, 2009). In this case the taxpayer used the cash receipts
and disbursements method of accounting at the later of the time these amounts were no
longer subject to a substantial risk of forfeiture or January 1, 2009, so that the
taxpayer’s arguments concerning its current use of the accrual method of accounting is
not relevant. Rather, the amounts of deferred compensation were described in section
457A at the relevant times and absent application of the grandfathering rules under
section 801(d)(1) of TEAMTRA, those amounts would have been includible in income
under section 457A. As provided in section 801(d)(2) of TEAMTRA, because the sole
reason these amounts were not includible in section 457A during those earlier periods is
that the amounts were attributable to services performed before January 1, 2009 (so
that the special grandfathering rules under section 801(d)(1) of TEAMTRA applied),
those amounts must be included in income no later than the later of the last taxable
year beginning before 2018 or the first taxable year in which the amounts were no
longer subject to a substantial risk of forfeiture, as provided under section 801(d)(2) of
TEAMTRA).
The next issue is whether the change in accounting method may result in a portion
of the amount being included in income after a taxpayer’s last taxable year beginning
before 2018 due to a generally available four-year adjustment period. Section 446(e)
provides that a taxpayer that changes its method of accounting on the basis of which it
regularly computes its income in keeping its books shall, before computing its taxable
income under the new method, secure the consent of the Secretary.
Section 1.446-1(e)(2)(ii)(a) provides that a change in accounting method includes a
change in the overall plan of accounting for gross income or deductions, or a change in
the treatment of any material item used in such overall plan. A ''material item'' includes
''any item that involves the proper time for the inclusion of the item in income or the
taking of a deduction.”
Section 481(a) provides that in computing the taxpayer's taxable income for any
taxable year (the year of change), if such computation is under an accounting method
different from the method under which the taxpayer's taxable income for the preceding
taxable year was computed, then there shall be taken into account those adjustments
which are determined to be necessary solely by reason of the change in order to
prevent amounts from being duplicated or omitted, except there shall not be taken into
account any adjustment in respect of any taxable year to which this section does not
apply unless the adjustment is attributable to a change in the method of accounting
initiated by the taxpayer.
Section 3.16 of Rev. Proc. 2015-13 (2015-5 I.R.B. 419) provides that the section
481(a) adjustment period is the number of taxable years that the taxpayer takes into

POSTU-101119-16

5

account the section 481(a) adjustment required as a result of the change in method of
accounting, beginning with the year of change. Under section 7.03 of Rev. Proc. 201513, the section 481(a) adjustment period is generally one taxable year (the year of the
change) for a negative section 481(a) adjustment and four taxable years (the year of the
change and next three taxable years) for a positive section 481(a) adjustment. In the
case of a letter ruling granting a non-automatic change, the IRS may provide a different
section 481(a) adjustment period.
Service Provider’s pre-2009 deferred compensation was deferred under a
nonqualified deferred compensation plan of a nonqualified entity, and would otherwise
have been subject to section 457A (and includible in gross income) when the statute
became effective on January 1, 2009, except that the deferred compensation related to
pre-2009 services. Therefore, the pre-2009 deferred compensation must be included in
taxable income no later than the Service Provider’s last taxable year beginning before
2018. By using the generally applicable four-year § 481(a) adjustment period, Service
Provider would include one-fourth of its pre-2009 deferred compensation in gross
income for its 2016 taxable year. Section 801(d)(2) of TEAMTRA requires that the
remaining three-fourths of the pre-2009 deferred compensation be included in the
Service Provider’s gross income for its 2017 taxable year so that all of the pre-2009
deferred compensation is included in gross income no later than Service Provider’s last
taxable year ending before 2018.
Inclusion of one-fourth of Service Provider’s pre-2009 deferred compensation in
2016 and three-fourths of that deferred compensation in 2017 is required irrespective of
any administrative guidance to the contrary. Allowing taxpayers to apply administrative
guidance under a statute of general application and use a section 481(a) adjustment
period that extends beyond 2017 would conflict with section 801(d)(2) of TEAMTRA, a
statute of specific application indicating a particular deadline for income inclusion. The
courts give precedence to the terms of a more specific statute in cases in which a
general statute and a specific statute both address an issue. See, e.g., Hinck v. United
States, 550 U.S. 501, 506 (describing the “well-established principle” that “a precisely
drawn, detailed statute preempts more general remedies” (internal quotation marks and
citations omitted)); Radzanower v. Touche Ross & Co., 426 U.S. 148, 153 (1976)
(“Where there is no clear intention otherwise, a specific statute will not be controlled or
nullified by a general one, regardless of the priority of enactment.” (quoting Morton v.
Mancari, 417 U.S. 535, 550–51 (1974)). Therefore, under section 801(d)(2) of
TEAMTRA, the Service Provider must include the remaining three-fourths of the pre2009 compensation in its gross income for its 2017 taxable year.

POSTU-101119-16

6

This writing may contain privileged information. Any unauthorized disclosure of this
writing may undermine our ability to protect the privileged information. If disclosure is
determined to be necessary, please contact this office for our views.
Please call (202) 622-6030 if you have any further questions.
NAME
Associate Chief Counsel
(Tax Exempt & Government Entities)

By: _____________________________
Stephen B. Tackney
Deputy Division Counsel/Deputy Associate Chief
Counsel (Employee Benefits)
(Tax Exempt & Government Entities)

